DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-28-2022 has been entered.
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-09-2020.
Applicant’s election without traverse of of the invention of claims 1-18 in the reply filed on 03-09-2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 recite the limitation "per pulse" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, supplying the first reactant in (b) will be considered to be at least a single pulse.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-7, 10-13, 16-18, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20140242809).
Hashimoto is directed towards a method for manufacturing semiconductor devices by depositing films on substrates (abstract), including for devices that have what can be considered high aspect ratios by having grooves (concavities) cut into the top (convex) parts of the wafer, which can be reasonably considered a concavo-convex structure) [0218].
main element (adsorbed Si) by supplying a precursor (e.g. HDCS, which is a chloro-silane, so it is a precursor that contains a halogen element and the main element) to the substrate in step 1; this is followed by (b) forming a second layer containing silicon, carbon, and nitrogen by supplying a first reactant (TEA, which is triethylamine, which is an amine based gas that consists of nitrogen, carbon, and hydrogen) which reacts with the silicon to form the second layer in a step 2; this is followed by forming a third layer containing the main element, oxygen, carbon and nitrogen by supplying a second reactant, which contains oxygen (e.g. O2) to oxidize the second layer in a third step to form the film.  This is described briefly here [0056-0057], and described in more detail here [0063-0127].
Hashimoto teaches that the supply time for the precursor determines the amount of material that is deposited in each cycle [0066] and that time (amount deposited) affects the time required for both modification reactions produced by the first and second reactants and thus the supply times required for the first and second reactants are varied to produce the desired film and specifically teaches shortening the length of time that the precursor is supplied to increase the overall deposition rate(relatively lowering the precursor flow time compared to the reactants) [0072].  It likewise teaches controlling the supply times of the first reactant in order to control the composition of the produced film to be the desired film, specifically teaches increasing the supply time of the first reactant to increase the carbon concentration of the produced film (relatively increasing the flow time of the first reactant compared to the precursor and reactant to increase carbon concentration) [0104-0105].  It likewise teaches varying the supply time for the second reactant to control the nitrogen content in the produced film [0113].  Thus the relative 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant relative to the precursor (including twice or longer) and the first reactant relative to the second reactant (including 1.5 times or longer) through process optimization (controlling both the speed of the process and the composition of the deposited film), including having the supply time for the reactant in (b) be longer than the supply time for the precursor in (a), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 1, and 23).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant relative to the precursor (including four times or longer or ten times or longer or 20 times or shorter) through process optimization (controlling both the speed of the process and the composition of the deposited film), including having the supply time for the reactant in (b) be longer than the supply time for the precursor in (a), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 6-7 and 12).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant relative to the second reactant (including three times or longer, five times or longer, or 20 times or shorter) through process optimization (controlling both the speed of the process and the composition of the deposited film), including having the supply time for the reactant in (b) be longer than the supply time for the precursor in (a), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 10, 11, and 13).
Claim 2: Hashimoto further teaches, as shown in figure 7, that a use case for its films (though this example forms SiOC film, which as discussed above, it previously taught as an alternate material to deposit in its process) is depositing these films onto patterned surfaces (e.g. a surface patterned with grooves) where there are upper surfaces, side surfaces, and bottom surfaces and teaches that the material is deposited with excellent step coverage and that the film is deposited very uniformly on all three of these surfaces [0218-0220].  Since the amounts of material deposited is so uniform on these surfaces, it follows that the density of the absorption layers (the amount of material deposited on each of these surfaces, both the silicon absorbed layer and the nitrogen and carbon absorbed layer) must have been very equal in density/concentration in order to produce such a similar overall amount of deposition.  As discussed in the 112 2nd rejection above, the absorption layers in the process of Hashimoto is interpreted to be sufficiently equalized in order to have “substantially equalized” densities.
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the SiOCN films of Hashimoto on such a patterned substrate with the required “substantially equalized” density of the absorption layer, as well as nitrogen and carbon concentration, since that was taught as a particular substrate surface to coat with its films, and SiOCN was taught as an alternative to SiOC films as a use case and to do so uniformly on upper surface, side surface, and lower surface of the (claim 2).
	Claims 16 and 17: the supply time of the first reactant per pulse is a result effective variable, with all else being held constant, mathematically determines the total supply time for the first reactant, for example, if each of the two pulses are shortened, the total supply time is shortened, which as discussed above should be controlled to determine the composition of the produced film.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant pulse relative to the precursor supply time and the first reactant pulse relative to the second reactant supply time through process optimization (controlling both the speed of the process and the composition of the deposited film), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 16 and 17).
Claim 18: the previously discussed first reactant is TEA, which is triethylamine, which is an amine based gas, additionally, Hashimoto teaches that organic hydrazine based gases can be alternatively used [0188].
Claims 24-27: Hashimoto exemplifies, but does not limit varying the supply times between 1-120 seconds  for each of the precursor [0066], the first reactant [0080], and the second reactant [0111], and further teaches that the supply time for the precursor determines the amount of material that is deposited in each cycle [0066] and that time (amount deposited) affects the time required for both modification reactions produced by the first and second reactants and thus the supply times required for the first and second reactants are varied to produce the desired film and specifically teaches shortening the length of time that the precursor is supplied to increase the overall deposition rate 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose supply times for the first reactant of the b step to be equal to or longer than 100, 130, 150, or 195 seconds through process optimization (controlling both the speed of the process and the composition of the deposited film), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 24-27).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20140242809) in view of Kaga (US 20140295667).
Hashimoto further teaches that the gases do not need to be supplied only a single time during each cycle, but as shown in figure 5 modified example 6, it exemplifies a process of providing a reactant gas intermittently, with a pulse followed by a purge (with the continuously flowing nitrogen gas) being repeatedly performed in the same step b of the process.  It teaches that these modifications are one of the known ways that allow the composition of the resulting film to be controlled by controlling the supply time for each reactant [0150-0151].  However, Hashimoto does not specifically teach intermittently supplying the first reactant alternately and repeatedly with a purge of the vacuum chamber in step b.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to, as taught by Kaga, intermittently supply the first reactant alternately and repeatedly with a purging process of the vacuum chamber multiple times in step b of each cycle in the process of Hashimoto, as taught by Kaga, in order to reduce the loading effect and thus improve the uniformity of the deposition (claims 21-22).

Response to Arguments
Applicant's arguments filed 01-28-2022 have been fully considered but they are not persuasive in view of the amended rejection, necessitated by amendment.
The new and eliminated limitations and new claims have been considered in view of the amended rejection above.
Regarding the argument that the relative or absolute supply times for the precursor, 1st reactant, and second reactant produce unexpected result of avoiding the thin film thickness drop phenomenon or improving uniformity is not convincing.  

Currently the only data shown is found in figure 6A-C, which corresponds to the examples.  These are only for SiOCN films formed with HCDS, TEA and O2 as the reactants, and the actual deposition parameters (e.g. concentrations of precursor and reactants, temperature and actual times used for exposure), other than the relative durations of exposure, are not disclosed [0100-0105].  This cannot reasonably show that such an effect would appear for all possible precursor compounds that have a “main element” (only silicon is demonstrated, and only in HCDS), for all possible first reactants (only TEA is shown), for all possible second reactants (only O2 is shown).  
Additionally, there is no showing that it is the relative durations of supply time that produce those effects (for example, this could be a series of experiments showing that for experiments that have different absolute supply times, the ratio of the supply times consistently produces applicant’s effect).
Regarding uniformity, the Hashimoto reference also teaches that it achieves high uniformity in the manner described by applicant [0218-0220], so it is not unexpected to be able to do so.  
Regarding depositing thicker films, Hashimoto teaches that the duration of the precursor supply time determines the amount of material adsorbed in the first layer, and by reducing the supply time of the precursor, the subsequent reaction steps work more effectively so they can be performed faster as well, increasing the total deposition rate of the film, even if more cycles need to be used[0072].  This the same effect as applicant’s result that the duration of the reactant steps will need to be relatively increased compared to the precursor to properly react when depositing thicker films in each cycle (otherwise thin film drop phenomenon), so this result is not unexpected.

	Regarding the argument that the example Hashimoto discloses some desirable properties of SIOC films to be better than SiOCN, Hashimoto is relevant for all it teaches and it clearly teaches depositing SiOCN films as well.  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kaga does not need to disclose oxidizer exposure, because Hashimoto is being used to teach that feature.

Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712